                    Case 3:20-mc-80173-JSC Document 4 Filed 10/23/20 Page 1 of 6




 1   Naomi Jane Gray (SBN 230171)
     SHADES OF GRAY LAW GROUP, P.C.
 2   100 Shoreline Highway, Suite 100B
 3   Mill Valley, California 94941
     Tel: (415) 746-9260 | Fax: (415) 968-4328
 4   ngray@shadesofgray.law

 5   Attorneys for Plaintiff
     Recording Industry Association of America, Inc.
 6

 7

 8                                 UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
 9

10    RECORDING INDUSTRY ASSOCIATION                         )   Case No. 3:20-mc-80173-JSC
      OF AMERICA, INC.,                                      )
11                        Plaintiff,                         )   DECLARATION OF
                                                             )   NAOMI JANE GRAY
12
                        vs.                                  )
13                                                           )
      TONIC DOMAINS CORP.,                                   )
14                                                           )
                                       Defendant.            )
15                                                           )
16

17             I, Naomi Jane Gray, declare as follows:
18             1.      I am the principal of Shades of Gray Law Group, P.C., counsel for the Plaintiff
19   Recording Industry of America, Inc. (“RIAA”) in this matter. I make this declaration on
20   personal knowledge except where otherwise indicated.
21             2.      On October 19, 2020, the Court issued a subpoena (the “Subpoena”) that RIAA
22   requested to internet service provider Tonic Domains Corp. pursuant to 17 U.S.C. § 512(h). A
23   true and correct copy of the as-issued subpoena is annexed hereto as Exhibit A.
24             3.      RIAA does not intend to serve the Subpoena because the response date has
25   passed.
26             4.      RIAA will promptly file a new request for a subpoena in this matter.
27

28
                                                         1
     GRAY DECLARATION                                                         CASE NO. 3:20-mc-80173-JSC
               Case 3:20-mc-80173-JSC Document 4 Filed 10/23/20 Page 2 of 6




 1          I declare under penalty of perjury that the foregoing is true and correct, and that I

 2   executed this declaration on October 23, 2020 in Mill Valley, California.

 3

 4                                                         /s/ Naomi Jane Gray
                                                           Naomi Jane Gray
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                      2
     GRAY DECLARATION                                                         CASE NO. 3:20-mc-80173-JSC
Case 3:20-mc-80173-JSC Document 4 Filed 10/23/20 Page 3 of 6




                     EXHIBIT A




                                             Case No. 3:20-mc-80173-JSC
                     Case 3:20-mc-80173-JSC Document 4
                                                     2 Filed 10/23/20
                                                             10/19/20 Page 4
                                                                           1 of 6
                                                                                3


AO 88B (Rev. 02/14) Subpoena to Produce Documents, Informati n, or Objects or to Perm it Inspection of Premises in a Civil Action
                                                                 1



                                         UNITED S ATES DISTRICT COURT
                                                                           for the
                                                            No hem District of California

    Recording Industry Association of America, I c.

                                                                               !
                                                                               )
                               Plaintiff
                                  v.
                     Tonic Domains Corp.
                                                                                       Civil Action No.                                         Jsc
                              Defendant                                        ~ CV-,                       ~8'117) ·,n\~d C
                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPE I TION OF PREMISES IN A CIVIL ACTION

To:                                               Tonic Domains <torp., P.O. Box 42, San Quentin, CA 94964

                                                          (Name o1 person to whom this subpoena is directed)

      -6Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or dfjects, and to permit inspection, copying, testing, or sampling of the
material: Information sufficient to identify the allegrd infringers of the sound recordings described In the attached
          notification This would include the individuals' names physical addresses IP addresses telephone numbers '
                                                                     ' and accoLJnt history.
                                                                                         '             '
          e-mail addresses, payment information, 1ccount updates

  Place: Naomi Jane Gray, Shades of Gray Law G oup, P.C.                                 Date and Time:
         100 Shoreline Highway, Suite 100B, Mill Valley, CA                                                    10/06/2020 5:00 pm
         94941 ngray@shadesofgray.law

     0 Ins p ection oif Premises: YOU ARE COM MANDEDto permit entry onto the dcsi gnated premises, land, or
other property possessed or controlled by you at tHe time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                                 Date and Time:



                                       ..
       The following prov1s1ons of Fed. R. C1v. Pi· 45 are attached - Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpr ena and the potential conseqJ ences of not doing so.
Date:       IO [ \°1 202(:)
                                   cL§~R~~Jo§QPN
                                                                      WILLIAM NOl!38:
                                                                      eputy Clerk                                       Attorney 's slgnalUre


The name, address, e-maH ad<fless, and relephone t mber of the attorney representing /=m• ofpany)
                                        , :=:; --:.                                               , who issues or requests this subpoena, are:
                                       .' -   \


                                            •\·.'
                                N.pliceJo the person who issues or requests this subpoena
 If this subpoena commands the prochrGfiM of docy ents, electronically stored information, or tangible things or the
                                                       I
 inspection of premises before trial, a notice arrd a c py of the subpoena must be served on each party in this case before
 it is served on the person to whom it is directed. Fe , . R. Civ. P. 45(a)(4).
                     Case 3:20-mc-80173-JSC Document 4
                                                     2 Filed 10/23/20
                                                             10/19/20 Page 5
                                                                           2 of 6
                                                                                3


AO 888 (Rev. 02/14) Subpoena to Produce Documents, lnformat, on, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)
                                                                1

Civil Action No.

                                                                i
                                                               J;>ROOF OF SERVICE
                     (This section should not befileil with the court unless required by Fed. R. Civ. P. 45.)
                                                                I                            .

            I received this subpoena for (name of indivi~ual and title, if any)
                                                                I
on (dale)


            0 I served the subpoena by delivering a bopy to the named person as follows:
                                                                    I




                                                                                           on (date)                                    ; or
         -----------------4--------
            0 I returned the subpoena unexecuted be,cause:
                                                                        l
                                                                        i
                                                                        I
                                                                        I                                                                      .
            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one dJy•s attendance, and the mileage allowed by law, in the amount of
                                                                        I
            $


My fees are$                                                                                                                                       0.00
                      - - for travel ahdI $                                                      for services, for a total of$



            I declare under penalty of perjury that thi information is true.
                                                       I

Date:
                                                                                                    Server 's signature



                                                                                                  Prinled name and title




                                                                                                     Server 's address

Additional information regarding attempted servic, , etc.:
                     Case 3:20-mc-80173-JSC Document 4
                                                     2 Filed 10/23/20
                                                             10/19/20 Page 6
                                                                           3 of 6
                                                                                3


                                                                I
AO 888 (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Pagc 3)

                            Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/P)
(c) Place of Compliance.                                                              (Ii) disclosing an unretained expert's opinion or information that does
                                                                                 not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Heari11g, or Deposition. A subpoena may command a             study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                   (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or             described in Rule 45(d)(J)(B), the court may, instead of quashing or
regularly transacts business in person; or                                       modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly      conditions if the serving party:
transacts business in person, if the person                                           (I) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party's officer; or                                    otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial             (Ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                 (e) Duties in Responding to a Subpoena.
 (2) For Otl,er Discovery. A subpoena may command:
  (A) production of documents, electronically stored information, or              (l) Producing Docum,mts ar Electronically Stored ltiformat/011. These
tangible things at a place within I00 miles of where the person resides, is      procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                         information:
   (B) inspection of premises at the premises to be inspected.                      (A) Documents. A person responding to a subpoena to produce documents
                                                                                 must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                      must organize and label them to correspond to the categories in the demand.
                                                                                    (B) Form/or Producing Electronica//y Stored Information Not Specified
 (I) Avoiding Umlue Bur,le11 or Expense; Sa11ctlo11s. A party 6r attorney        If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps        information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the             which it is ordinarily maintained or in a reasonably usable form or fonns.
subpoena. The court for the district where compliance is require'd must             (C) Electronica//y Stored Information Produced in Only One Form. TI1e
enforce this duty and impose an appropriate sanction- which may include          person responding need not produce the same electronically stored
lost earnings and reasonable attorney's fees-{)n a party or attorney who         infom1ation in more than one form.
fails to comply.                                                                    (D) Inaccessible Electronically Stored Informal/on. The person
                                                                                 responding need not provide discovery of electronically stored information
 (2) Comma11d to Produce Materials or Permit Inspection.                         from sources that the person identifies as not reasonably accessible because
  (A) Appearance Not Required. A person commanded to produce                     of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to          order, the person responding must show that the information is not
pern1it the inspection of premises, need not appear in person at the place of    reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,       made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                               requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible           26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or          (2) Clalml11g l'rlv/lege or l'rotectlon.               .
sampling any or all of the materials or to inspecting the premisCS-{)r to         (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored infom1ation in the fom1 or forms requested.      under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for        material must:
compliance or 14 days after the subpoena is served. lfan objection is made,           (i) expressly make the claim; and
the following rules apply:                                                            (ii) describe the nature of the withheld documents, communications, or
      (i) At any time, on notice to the commanded person, the serving party      tangible things in a manner that, without revealing infonnation itself
may move the court for the district where compliance is required •for an         privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                         (B) Information Produced. If information produced in response to a
      (ii) These acts may be required only as directed in the order. and the     subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party's officer from    trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                   that received the information of the claim and the basis for it. After being
                                                                                 notified, a party must promptly return, sequester, or destroy the specified
 (J) Quashing or Modifying a Subpoe11a.                                          information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the distrid where          until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                     information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                             present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits             compliance is required for a detennination of the claim. The person who
specified in Rule 4S(c);                                                         produced the inforn1ation must preserve the infom1ation until the claim is
     (iii) requires disclosure of privileged or other protected matter, ifno     resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                      (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a             The court for the district where compliance is required-and also, after a
subpoena, the court for the district where compliance is required may, on         motion is transferred, the issuing court- may hold in contempt a person
motion, quash or modify the subpoena if it requires:                              who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,               subpoena or an order related to it.
development. or commercial information; or



                                        For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
